Citation Nr: 1013600	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-28 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.  

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  

3.  Entitlement to service connection for reduced sex drive.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for numbness in upper 
and lower extremities.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from October 1996 
to April 1999 with three months of prior active service.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee.  In that decision, the RO continued an 
evaluation of 10 percent for hypertension and denied 
entitlement to a TDIU.  

The Veteran requested a Board hearing on his September 2009 
appeal form.  In January 2010, the Veteran was sent notice 
that his hearing would be on March 9, 2010.  The Veteran 
failed to appear for the hearing.  There is no indication 
that the Veteran did not receive the January 2010 hearing 
notice.  The Veteran's September 2009 request for a hearing 
is considered withdrawn.  

By a rating decision issued March 2009, the RO denied claims 
of entitlement to service connection for reduced sex drive, 
migraine headaches, and numbness in the upper and lower 
extremities.  In April 2009, the Veteran submitted a notice 
of disagreement with the March 2009 rating decision.  The 
Veteran is entitled to a statement of the case.  In Manlincon 
v. West, 12 Vet. App. 238 (1999), the Court held that, when 
an appellant files a timely NOD as to a particular issue, and 
no SOC is furnished, the Board should remand, rather than 
refer, the claim for the issuance of an SOC.  As the outcome 
of these claims for service connection could affect the 
outcome of the claim for TDIU, that claim is DEFERRED until 
the adjudication of the claims for service connection is 
completed.  

Also in the April 2009 notice of disagreement, the Veteran 
raised a claim for nonservice-connected pension.  The Board 
does not have jurisdiction over this issue, which is referred 
to the AOJ for appropriate action.  

The claims of entitlement to service connection for reduced 
sex drive, migraine headaches, and numbness in the upper and 
lower extremities are addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

On October 1, 2008, prior to a decision on the appeal, the 
Board received notification from the Veteran that a 
withdrawal of a claim for an increased rating for 
hypertension was requested.  


CONCLUSION OF LAW

1.  The criteria for withdrawal of the appeal for an 
increased evaluation in excess of 10 percent for hypertension 
by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).  

2.  The criteria are not met for a TDIU.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the Veteran or by 
his or her authorized representative.  Id.  Because such an 
appeal is decided as a matter of law rather than as a matter 
of fact, the Board is not required to discuss any duty to 
notify or assist the Veteran mandated by the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Analysis, Withdrawn Appeal

In the present case, the Veteran requested that his appeal 
for a claim for an increased rating for hypertension in an 
October 2008 statement.  As there remain no allegations of 
errors of fact or law for appellate consideration, the Board 
does not have jurisdiction to review the appeal for the issue 
of hypertension and it is dismissed.  


ORDER

The issue of entitlement to an increased rating for 
hypertension, currently rated as 10 percent disabling, is 
dismissed.  


REMAND

IN March 2009, the RO denied claims of entitlement to service 
connection for reduced sex drive, migraine headaches, and 
numbness in the lower extremities.  The Veteran disagreed 
with those determinations in April 2009.  The claims file 
before the Board does not reflect that the RO issued a SOC 
addressing these claims.  A supplement statement of the case 
(SSOC) addressing the claim for TDIU was issued in May 2009, 
and the file was certified to the Board shortly after the 
SSOC was issued.  However, as the claims file before the 
Board does not reflect that the RO has responded to the 
notice of disagreement, and as the outcome of the Remanded 
claims for service connection could affect the outcome of the 
claim for TDIU, the claim of entitlement to TDIU is DEFERRED 
until the adjudication of the claims for service connection 
is completed.  Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  


Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should complete any actions deemed 
necessary and should issue a statement of the 
case (SOC) addressing each of the issues 
addressed in the March 2009 rating decision.  
The Veteran should be advised of the time 
period in which a substantive appeal must be 
filed in order to obtain appellate review of 
the claims for service connection addressed in 
this Remand.  

2.  Afford the Veteran an opportunity to 
submit or identify any evidence relevant to 
his claim for TDIU, including providing VA 
with information and authorization so that 
information may be obtained from the Veteran's 
most recent employer(s).  

3.  Complete any actions necessary, to include 
scheduling the Veteran for VA examination to 
determine the effect of his service-connected 
disability/ies on industrial capability, if 
required.  

4.  After all of the above actions have been 
completed and the Veteran has been given 
adequate time to respond, readjudicate the 
claim for TDIU.  If the claim for TDIU remains 
denied, issue a supplemental statement of the 
case, and afford the Veteran appropriate 
period of time within which to respond 
thereto.  The other claims addressed in this 
Remand should be returned to the Board only if 
the Veteran perfects substantive appeal.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


